665



    OFFICE   OF THE AITORNEY         GENERAL      OF TEXAS
                          AUSTIN




Honorable John R. Shcok
Criminal Dlatrlot  Attorney
San Antonio, Tarar
Dsar Sir:               Attention8        1




                                                  ndlm~loyaar o?
                                                  sngagrd for and
                                                    pub110 health
                                                    thr time ruoh
                                                 ra abeont from
                                                 f and engagad in
                                                 la1 training   whloh
                                                   to makctham   brt-
                                                 to .rendir rarrlor




                                     oplnlon     on the abotr rtatrd
                                br thfr       department.
                      o thank you ior tha oitatlon OS author-
                        your Inquiry, whioh hna aldrd u8 in




          -‘ram Texas Jurisprudenos,           Vol.   11, page 564, M
quotr as folloner
Honorable     John R. Shook,     pega 2


            %mmleslonere~    court.8 err courts 0r
     limited $zrledlotlon,    In that their author-
     ity axtande only to mettere pertaining      to
     the general WalZare of their raepeotira
     oountiae end that their poware are onlf
     thoee l rpreeely   or Implladly oonierrad
     upon tham by law, --that    18, by the oonetl-
     tution and e~tatutae of the ltate.a
              we quote from Texee Jurieprudanoa,         Vol.   34,
         535, a8 r0ii0w8 t
            *Samante and l    aployaee may be engaged
     upon en7 terse of pepant        thet mef be ao-
     oaptabla to the pertlee       to the contract    of
     amployment . There must, however, ba author-
     ity fo rl  ntorlog Into the agreamant.        A ozm-
     traot appointing a person to perform oarta5.n
     eer~lc6e end to pay hIa a oomaleelon thera-
     for, aade by a etate officer         pureuant to an
     tmoanetltntlonel     etatute,    le 0r em roroe,
     and the appointee 18 not entitled         to the oom-
     ~188lOn.     Again, e county ie not bound by a
     oontreot which has bean mede. by the oonmie-
     slonere~court    wIthout authority3 nor la it
     praoluded from aeeertlng       that the oontract
     18 unlewfal    end removering      tha money wkipp
     hee been paid tharsundor.        . . . .*
               Soetlo~, ,5J ~oi Article   III   of the Tarae Conetl-
)utIon     reaae 48 rollowe t
               me Leg~elakire       ehall hare no power
         to grant, or to authorlee ‘any aouatf or
         enmlolpal euthorlty      to grant, any axtra
         oompeneation,    tea or allowance to a pub-
         110 oflloer,    agent, eervant or oontractor,
         aitar eenloa     her been mmderea, or a
         contract has been entarad Into, and par-
         ionned In whole or in part; nor pay, nor
         authorize    tha ~peymant of, any alaim
         orsated again8 t any ooucity or aunlcipal-
         Itr of the Stats,     atier any agra6mant or
         contraot,    made wffhouf authority   of law.*
                                                                    66

Honorable    John A. Shook, page 3


               Article 44181, V6rnon’e AnnOtatad Revised
Civil    St.attltae of T6xam, reads as follower
                *It shall   be lawful  rot the &ate Da-
        perWent of Haelth to eooapt donetlone and’
        oontrlbutlone,      to br expradea In the lntar-
        art of the public health and the anforea-
        rent of pub110 h68lth lane.        The Commleeionare
        Court of an? County shall hate ,th6 authority
        to appropriate      and expend money from th6
        ganerel    revenues   of its County fir  and In
        behalf of public health and eanltatlon
        within lta County.*
             An offloar    18 not antltlad    to any oompanea-
tion in addition      to thet uhloh has been fixed by law
for the perforaance       of ths dutlae of hla offloe,     oven
though the, ooiupeneatlon so fixed is unreasonable         or
lnaarquata.      He may be rsqulrad bra law to perfors
epeolflo    ea~lcae    or dleoherga additional     autlae for
whleh ao SOmp8nSatiOn Is proYlded.          Ths obligation
to parfoxa    euoh eenloae     is lnpoeaa ae an lnclaant
to -the office,     and the offloer,    by his accept&co
thereof,    18 daamad to have bean 6 aged. to p6rfOrm
them wlthout oompansatlon.         Texas 7 urisprudence,
vol. 3 , p. 531; XoCaile vs. City of Rookdale            246
5. W. 2 54; Terra11 Ye. gins, 14 8. a. (2d) 76b;
             Statutes   preeeriblng     fees for pub110 offloara
are etrlotl~     oonetrued,   and hence a r&?,ht to fr6e IMJ
fiat raet in ,j.mplloation.      Where thle    right 18 itft  to
‘oonetruoflon,    thq language of the law must ba’oonetruad
lo favor of the gorernm6nt.         Where a .etatuta   is capable
or two ~onetructlone,       one of whioh would give an orrlcar
eomp&neetion’ for his ecnloos         .ln addition to his salarT,
and the other not, the latter         oonetruotlon   should be
adopted.     See Texas Jurleprudmde,         Vol. 34, p. 508;
Kedaen vs. Hardy, 50 S. PD. 926; Eastland County vs.
Hecel, 288 6. F!. 518.
            The same reasoning as lndloatrd   ln the lest
two praoadlng paragraphs, where an offloar     may be ra-
qulrea to perform ep6olfla~aanlaee     or dleoharga ad-
ditional   duties for tiloh no ooqlpaneatlon .I8 provided
or allowed,    would apply to eanente  and emplop6ee who
                                                                            668



Honoreble    John 8. Shook, page 4


are required   to perform epaolflo   lanloee    or dleoharga
addltlonel  duties without   eompaneatlon~    Tharefore,   ln-
eprotore and amplo~aae of the oountf engaged in pub110
health work ooeld be retplred by the ragulatlone        of
the State Health Offloar to take spoolal      tralnlng
whloh 18 deelgned   to  make thm. batter   qualifisd   to
render eerrloo   in health work;,where    such training
1s required by raguletlone    of the State Officer,
without  oomganeatlon.
            We do not think that the terns of Article
Ulttf,   eupra , arc) broed'enough to authorize the WU-
~leelonere*    Court to pay the ealar16.e of inspectors
and e?&plo~eee of the oounty engaged lo public health
work while euoh lnspcOtor8      or~employ6ee aka absent from
the countf.and    perform no dotlae~ae     euoh lnepeotore
and amplo~aae while taking      the special   tralnlw   es
above   mentlon+d.
            In this oonneotlon we find no other                 authority
that would authorize     the comaleeloners*   coart             to pay
the ealarlae   to such lnepaoton     an4 ~ploysae               while
taking the special    training  lndiaatad above.
             hyetlng   that    the   foregoing      fullr    anawere
your lnqali7,     we rdmaln,
                                      fours   very ~truly




                                                 Ardell    )cllllaem
                                                          Aeeletent